DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-15 are pending and are addressed below.

Information Disclosure Statement
The information disclosure statements (IDSes) filed on January 27, 2021 and on February 4, 2022 are in compliance with 37 CFR 1.97. Accordingly, the IDSes has been considered by the Examiner. Initialed copies of Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 10, and 12 each recite the limitation "the user input device". There is insufficient antecedent basis for this limitation in the claim. It is noted that independent Claim 1, lines 4-5 recite “at least one user input device.” It is unclear whether “the user input device” in Claims 9, 10, and 12 are in reference to the at least one user input device introduced in Claim 1, or if it is in reference to a different user input device. For the purposes of examination, “the user input device” in Claims 9, 10, and 12 has been interpreted to refer to any input device associated with the aircraft seat control panel.
Claims 13 and 14 each “an aircraft seat.” It is noted that independent Claim 1, line 3 introduces “an aircraft seat.” It is unclear whether subsequent recitations of “an aircraft seat” in Claims 13 and 14 are in reference to a separate aircraft seat, or if it is intended to refer to the aircraft seat introduced in Claim 1. For the purposes of examination, “an aircraft seat” in Claims 13 and 14 has been interpreted as referring to any aircraft seat associated with the aircraft seat control panel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2012/0132746 to Sizelove (hereinafter “Sizelove”).
Regarding Claim 1, Sizelove discloses an integrated aircraft seat control panel (as shown in FIG. 24B, a user interface system 360 can be installed in a chair or seat associated with an aircraft; see e.g., paras. 0052, 0207 and 220, and FIGS. 1-3 and 24A-24B), comprising:
a user interface device at least partially embedded in a cavity defined within an armrest of an aircraft seat, the cavity being accessible via at least one exterior surface of the armrest, the user interface device including at least one user input device (the user interface system 360 can be disposed within an armrest 388L, 388R of a chair 382, and the user interface system 360 includes interface elements 366 that can be activated by a user to control certain functions such as audio volume; see e.g., paras. 0060-0065);
at least one signal path for communicatively coupling the user interface device to at least one component of the aircraft seat, the user interface device being configured to generate at least one signal for at least one control function of the at least one component following an input being received via the at least one user input device (the interface elements 366 can be coupled to a video interface system 362, an audio interface system 364, and/or a vehicle information system 300, and the interface elements 366 are operable to send signals or inputs to the respective systems; see e.g., paras. 100, 182 and 222, and FIGS. 18A-18B, 24A-24B and 26A-27B); and
a textile covering coupled to the armrest and positioned above the user interface device, the textile covering configured to transmit the input to the at least one user input device (an armrest covering 388B can cover the user interface system 360 such that the user interface system 360 is enclosed within a chair compartment 388A, and the armrest covering 388B can be made of a pliable material that enable manipulation of the interface elements 366; it is noted that Sizelove contemplates the armrest covering 388B being made of a material that is pliable, that the material could be leather or suede, or be made of a material that is the same or different from the chair; it is well known in the art that vehicle chairs include coverings made from nylon, polyester, leather, and/or leatherette; see e.g., 0064 and 0074), the textile covering comprising a plurality of icons configured to indicate the location of the at least one control function on a respective portion of the user interface device, at least one icon of the plurality of icons being configured to illuminate via at least one of a power signal or a light source output (the interface elements 366 can further be illuminated and include function icons or other control indicia; see e.g., paras. 0073-0075, 0081, 0115 and 0119 and FIGS. 18A-20B).
Regarding Claim 2, Sizelove discloses wherein the plurality of icons includes luminous threading (Sizelove discloses that the armrest covering 388B can be illuminated to show control indicia or icons, and Sizelove further discloses that the armrest covering 388B can be formed from a translucent material such that the combination of the illumination and translucent material can provide an illuminated or luminous visual appearance; see e.g., paras. 0075-0076).
Regarding Claim 3, Sizelove discloses wherein the luminous threading is charged by the light source output housed within the cavity, the light source output comprising one or more illumination sources (the translucent material of the armrest covering 388B is operable to transmit and refract light from the illumination source; see e.g., paras. 0075-0076).
Regarding Claim 4, Sizelove discloses wherein the plurality of icons includes translucent material (the armrest covering 388B can be formed with translucent material such that control indicia can be more visible when backlit; see e.g., para. 0076).
Regarding Claim 5, Sizelove discloses wherein one or more light emitting diodes (LED's) are housed within the cavity and used to backlight the plurality of icons, the one or more LED's being charged by the at least one power source (Sizelove discloses that the interface elements 366 can be selectively positioned using solenoids 400 and further that the cap 410 of the solenoids can include capacitive touch sensors and/or light emitting diodes (LED); see paras. 0154-0160 and FIGS. 14A-15K).
Regarding Claim 8, Sizelove discloses wherein the textile covering comprises a compressible material that allows the user to transmit the input to the user interface device through the textile covering (the armrest covering 388B can be made of a pliable material to enable manipulation of the interface elements 366; see e.g., para. 0074).
Regarding Claim 9, Sizelove discloses wherein the user input device is configured to respond to a user interaction, the user interaction including at least one of a user touch, press, or hold (the interface elements 366 can include a pointer control interface system 360PNT and/or a touch pad 366TCH that is operable to detect a user's touch or gesture inputs; see e.g., paras. 0087-0088 and 0128-0155, and FIGS. 12A-13C and 20A-20B).
Regarding Claim 10, Sizelove discloses wherein the user input device is configured to respond to a user gesture, the user gesture including at least one of a dragging, swiping, or waving motion (the interface elements 366 can include a pointer control interface system 360PNT and/or a touch pad 366TCH that is operable to detect a user's touch or gesture inputs; see e.g., paras. 0087-0088 and 0128-0155, and FIGS. 12A-13C and 20A-20B).
Regarding Claim 11, Sizelove discloses further comprising: a controller, wherein the controller is configured to regulate the at least one power signal or light source output (Sizelove discloses that the interface elements 366 can be selectively positioned using solenoids 400 and further that the cap 410 of the solenoids can include capacitive touch sensors and/or light emitting diodes (LED), and the solenoids 400 are electrically powered and include a processing system to switch between inactive (interface element not presented to user) and active modes (interface elements 366 presented to user); see paras. 0153-0158 and FIGS. 14A-15K).
Regarding Claim 12, Sizelove discloses wherein the user input device is communicatively coupled to the controller (the interface elements 366 and the solenoids 400 are operable to receive user commands, including detection a location of a user's hand via capacitive touch sensors, and the solenoids 400 include a processing system such that the solenoids can be fully programmable and/or reconfigurable; see e.g., paras. 0089 and 0153-0158 and FIGS. 14A-15K).
Regarding Claim 13, Sizelove discloses wherein the at least one component of the aircraft seat includes at least one of an actuator of an aircraft seat, an illumination source of an aircraft seat, a temperature setting of an aircraft seat, or a power output source (the interface elements can be used for chair light controls; see e.g., para. 0187).
Regarding Claim 14, Sizelove discloses wherein the at least one component of the aircraft seat includes at least one of an actuator of an aircraft seat, an illumination source of an aircraft cabin, a temperature setting of an aircraft cabin, or a power output source (the interface elements can be used to angle and/or recline functions of the chair; see e.g., paras. 0059 and 0183-0187).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sizelove, as applied to Claim 1, and further in view of U.S. Publication No. 2017/0308239 to Higashihara (hereinafter “Higashihara”).
Regarding Claim 6, Sizelove discloses that the armrest covering 388B can be illuminated to show control indicia or icons, and Sizelove further discloses that the armrest covering 388B can be formed from translucent material such that the combination of the illumination and translucent material can provide an illuminated or luminous visual appearance (see e.g., Sizelove at paras. 0075-0076).
Sizelove also discloses that the interface elements 366 can be selectively positioned using solenoids 400 and further that the cap 410 of the solenoids can include capacitive touch sensors (see e.g., Sizelove at paras. 0153-0158 and FIGS. 14A-15K). Sizelove further discloses embodiments where the user interface system 360 includes a touch film interface system, such as a capacitive sensor system (see e.g., Sizelove at para. 0088). However, Sizelove does not discuss or show the material of the armrest covering 388B as including conductive threading.
In the same field of endeavor, Higashihara discloses a vehicle input device 40 applied to an armrest 20 of a vehicle seat 10 (see e.g., Higashihara at para. 0040). The vehicle input device 40 includes an upper cover 24U with a touch sensor portion 26A with conductive threads (see e.g., Higashihara at para. 0043). The conductive and non-conductive threads of the upper cover 24U to detect a change in capacitance and thereby detect an operation position of a finger or hand of a passenger (see e.g., Higashihara at paras. 0044-0045). The upper cover 24U covers both the main body portion 22 of the arm rest 20 and the touch sensor portion 26A to reduce the sense of incongruity to the passenger (see e.g., Higashihara at para. 0057). Higashihara further discloses that LEDs can be used to illuminate the touch sensor portion 26A (see e.g., Higashihara at para. 0064 and FIG. 7).
Thus, it would have been obvious to one skilled in the art at the time of filing to try modifying or substituting the armrest covering and interface elements of Sizelove with conductive and non-conductive thread material, in light of the teachings of Higashihara, in order to provide the armrest with capacitive input controls that seamlessly blends in with the non-input sections of the armrest cover, particularly when the user inputs are not in use.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sizelove, as applied to Claim 1, and further in view of U.S. Publication No. 2010/0176632 to Alford et al. (hereinafter “Alford”).

Regarding Claim 15, Sizelove discloses a passenger seating system (a user chair 382 is provided aboard a passenger vehicle 390; see e.g., Sizelove at para. 0207) comprising:
an aircraft seat (the user chair 382 can be provided on an aircraft 390B; see e.g., Sizelove at paras. 0207, 0213, and 220 and FIG. 24B), the aircraft seat comprising:
a seat frame configured to actuate (the user chair 382 includes a chair frame that is operable to recline or change angles; see e.g., Sizelove at paras. 0059, 0183 and 0187, and FIGS. 1 and 27A-27B);
at least one power output configured to drive an actuation of the seat frame (the interface elements can be used to angle and/or recline functions of the chair; see e.g., Sizelove at paras. 0059 and 0183-0187);
a user interface device at least partially embedded in a cavity defined within an armrest of an aircraft seat, the cavity being accessible via at least one exterior surface of the armrest, the user interface device including at least one user input device (the user interface system 360 can be disposed within an armrest 388L, 388R of a chair 382, and the user interface system 360 includes interface elements 366 that can be activated by a user to control certain functions such as audio volume; see e.g., Sizelove at paras. 0060-0065);
at least one signal path for communicatively coupling the user interface device to at least one component of the aircraft seat, the user interface device being configured to generate at least one signal for at least one control function of the at least one component following an input being received via the at least one user input device (the interface elements 366 can be coupled to a video interface system 362, an audio interface system 364, and/or a vehicle information system 300, and the interface elements 366 are operable to send signals or inputs to the respective systems; see e.g., Sizelove at paras. 100, 182, and 222 and FIGS. 18A-18B, 24A-24B and 26A-27B); and
a textile covering coupled to the armrest and positioned above the user interface device, the textile covering configured to transmit the input to the at least one user input device (an armrest covering 388B can cover the user interface system such that the user interface system 360 is enclosed within a chair compartment 388A, and the armrest covering 388B can be made of a pliable material that enable manipulation of the interface elements 366; it is noted that Sizelove contemplates the armrest covering 388B being made of a material that is pliable, that the material could be leather or suede, or be made of a material that is the same or different from the chair; it is well known in the art that vehicle chairs include coverings made from nylon, polyester, leather, and/or leatherette; see e.g., Sizelove at paras. 0064 and 0074), 
the textile covering comprising a plurality of icons configured to indicate the location of the at least one control function on a respective portion of the user interface device, at least one icon of the plurality of icons being configured to illuminate via at least one of a power signal or a light source output (the interface elements 366 can further be illuminated and include function icons or other control indicia; see e.g., Sizelove at paras. 0073-0075, 0081, 0115 and 0119 and FIGS. 18A-20B); and
a passenger compartment shell (as shown in FIGS. 27A and 27B of Sizelove, a partition shell at least partially surrounds the user chair 382).
Sizelove further discloses that the user chair 382 can be provided in any conventional manner and include features such as a “footrest, lumbar support, (manual and/or powered chair position adjustments, in-chair massage, in-chair temperature control, and/or other conventional chair features without limitations” (see e.g., Sizelove at para. 0059). Sizelove also discloses the user chair 382 can be disposed in a passenger cabin of an aircraft including a compartment shell at least partially surrounding the user chair 382 (see e.g., Sizelove at paras. 0052, 0056 and 0207, and FIGS, 24B and 27A-27B). To the extent that Sizelove does not disclose that the user chair 382 can include a conventional chair feature such as including a seat back that can recline into a lay-flat bed position, it is well known in the art that aircraft passenger chairs can be configured to transition between a sitting position and a bed position. For example, in the same field of endeavor, Alford discloses an aircraft passenger seat 10 including armrests 18, 20, and a control interface 100 housed In the armrest 20 (see e.g., Alford at para. 0031). Alford further discloses that the control interface 100 can be used to actuate the seat 10 to a lay flat or bed configuration (see e.g., Alford at para. 0038, 0050 and 0052, and FIGS. 6 and 10).
Thus it would have been obvious to one skilled in the art at the time of filing to have modified the chair of Sizelove to further include a lay flat position and to have modified the user interface system of f Sizelove to include an input or option to adjust the chair into the lay flat position for the predictable result of providing additional comfort and resting positions to a passenger during flight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2019/0303581 to Qatmann discloses smart fabrics used in aircrafts, including seats (see FIGS. 1A-1F).
WO 2019/132641 to Aguilar et al. discloses LED lights embedded into upholstery of airplane seats (see FIGS. 24-25).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/K.C.L./Examiner, Art Unit 3642                                                                                                    
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642